The Supreme Court affirmed the judgment of the Commons' Pleas on February 2nd, 1885, in the following opinion:
Per Curiam.
We concur with the Court that the letters given in evidence-were free from ambiguity, and on their face they established a clear and specific contract. It would have been error to permit : *177the defendant below to testify what “he meant and understood by his letters.” As the contract was in writing, it was the duty of the Court to construe the letters. They admit of no other construction than the one given.
Judgment affirmed.